56925 Durrly Complaint


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                       Chapter 7

Eugene E. Durrly        ,                                    Case No. 21-04021

                 Debtor.                                     Judge Goldgar
                                                             Lake
Altra Federal Credit Union,

         Plaintiff,

                 v.                                          Adv. No.

Eugene E. Durrly,

         Defendant.

COMPLAINT TO DETERMINE DISCHARGEABILITY OF A DEBT OWED TO ALTRA
          FEDERAL CREDIT UNION AND TO DENY DISCHARGE

         NOW COMES Altra Federal Credit Union, the “Credit Union,” by and through its

attorneys Kerry Trunkett, David Lipschutz and Caroline Hasten of Trunkett & Trunkett, P.C., for

its Complaint against Eugene E. Durrly, the “Defendant,” brought pursuant to 11 U.S.C.

§§523(a)(2)(A), (a)(6) and §§727(a)(2), (a)(4)(A) of the United States Bankruptcy Code, states as

follows:

                                          JURISDICTION

         1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1334 and

Internal Operating Procedure 15(d) of the United States District Court for the Northern District of

Illinois.

         2.      This is a core proceeding brought pursuant to 28 U.S.C. §157(b)(2)(I) and brought

as an adversary proceeding under Federal Rule of Bankruptcy Procedure 7001.




                                                  1
56925 Durrly Complaint


       3.      This is a claim for relief brought pursuant to 11 U.S.C. §§523(a)(2)(A), (a)(6) and

§§727(a)(2), (a)(4)(A).

                                     BACKGROUND FACTS

       4.      The Credit Union is a non-profit, member owned financial institution with its

primary place of business in Wisconsin.

       5.      Eugene E. Durrly, (the “Defendant”) is an individual with a home address listed as

1819 Park Ave., #2, North Chicago, Illinois 60064.

       6.      The Credit Union is a party in interest as a creditor of the Defendant arising from a

retail installment contract (the “Vehicle Loan”) entered into on or about March 1, 2019. The

purpose of the Vehicle Loan was for the Defendant to purchase a 2011 BMW 5 Series VIN

WBAFR7C50BC601262 (the “Vehicle”). A copy of the Vehicle Loan agreement is attached

hereto as Exhibit A.

       7.      The Credit Union financed $18,756.54 for the Defendant to purchase the Vehicle.

The Defendant was to make monthly payments of $397.62 on or before the last day of each month

beginning May 30, 2019.

       8.      The Vehicle Loan is secured by a lien on the title of the Vehicle. A copy of the

Vehicle’s electronic title is attached hereto as Exhibit B.

       9.      The Defendant never made a payment to the Credit Union pursuant to the terms of

the Vehicle Loan and failed to retain insurance.

       10.     The Credit Union made several attempts to contact the Defendant to inform him he

had defaulted on the Vehicle Loan.

       11.     The Defendant never responded to the Credit Union’s attempts to contact him.




                                                   2
56925 Durrly Complaint


       12.     Due to the default and lack of communication from the Defendant, beginning in

August 2019, the Credit Union was actively searching for the Vehicle using a repossession

company.

       13.     On or about August 31, 2019, the repossession company made contact with the

Defendant but the Defendant refused to disclose the location of the Vehicle and refused to provide

any information to the repossession company.

       14.     For several more months, the Defendant did not respond to the Credit Union’s

attempts to contact or to recover the Vehicle.

       15.     Throughout the Credit Union’s attempt to recover the collateral, the Defendant

provided contradictory information as to the location and condition of the Vehicle.

       16.     During this time, using the license plate information of the Vehicle, the

repossession company could see someone was driving the Vehicle.

       17.     On several occasions, the Credit Union asked the Defendant to file a police report.

       18.     The Defendant did not file a police report.

       19.     In March 2020, the Defendant told the Credit Union that the car was towed,

however, the car was still being driven in early 2020.

       20.     On March 27, 2021, the Defendant voluntarily filed for relief under Chapter 7 of

the United States Bankruptcy Code.

       21.     At the time of the bankruptcy filing, the balance due on the Vehicle Loan was

$21,769.54. A true and correct copy of the transaction history for the Vehicle Loan is attached

hereto as Exhibit C.

       22.     At the time of the bankruptcy filing, the Vehicle had a value of $11,075.00.

Attached hereto as Exhibit D is a true and correct copy of the Vehicle’s NADA valuation.



                                                 3
56925 Durrly Complaint


       23.      The Credit Union paused repossession efforts once the Defendant filed his

bankruptcy case.

       24.      The Defendant did not list the Vehicle on his sworn bankruptcy schedules.

       25.      On April 23, 2021, this court entered an order modifying the stay as to the Vehicle

so that the Credit Union could continue its attempts to recover the Vehicle.

       26.      As of the date of filing this Complaint, the Credit Union is unable to find the

Vehicle to mitigate its losses.


         COUNT I: CLAIM FOR RELIEF PURSUANT TO 11 U.S.C. §523(a)(2)(A)

       27.      The Credit Union repeats paragraphs 1 through 26 as paragraph 27.

       28.      On or about March 1, 2019, the Defendant applied for and received an extension of

credit to finance the purchase of the Vehicle.

       29.      The Defendant agreed to make timely monthly payments pursuant to the terms of

the Vehicle Loan. The Defendant agreed to maintain the Vehicle and retain adequate insurance

on the Vehicle. See Exhibit A.

       30.      At the time, the Defendant knew he would not make the payments pursuant to the

Vehicle Loan.

       31.      The Credit Union relied on the Defendant’s promise to repay the Vehicle Loan, to

maintain the Vehicle, and to retain insurance when it provided the financing for the Defendant to

purchase the Vehicle.

       32.      The Defendant failed to make a single payment on the Vehicle Loan, failed to

maintain the Vehicle and failed to insure the Vehicle.

       33.      There was no change in circumstance between the time the Defendant applied for

the loan and the date he defaulted on the terms of the loan.


                                                  4
56925 Durrly Complaint


       34.     The Defendant refused to cooperate with the Credit Union when they tried to find

the Vehicle to mitigate the damages of the defaulted loan.

       35.     Upon information and belief, the Defendant gave the Vehicle to a third party.

       36.     The Credit Union has suffered damages as it does not have the Vehicle and the

Defendant seeks to discharge the loan.

       37.     The Defendant knows that the Vehicle is the collateral for the Vehicle Loan that

will be discharged upon completion of the Chapter 7 bankruptcy case.


       WHEREFORE, Altra Federal Credit Union respectfully requests that this Court find the

debt owed to the Credit Union non-dischargeable pursuant to 11 U.S.C. §§523(a)(2(A) and enter

judgment in the amount of $21,764.54 plus interest, costs and attorneys’ fees and for further relief

as this Court deems just.

          COUNT II: CLAIM FOR RELIEF PURSUANT TO 11 U.S.C. §523(a)(6)

       38.     The Credit Union repeats paragraphs 1 through 37 as paragraph 38.

       39.     The Defendant entered into a Vehicle Loan agreement with the Credit Union and

failed to make a single payment on the Vehicle Loan.

       40.     The Defendant has failed to turn the Vehicle over to the Credit Union.

       41.     The Defendant made false statements to the Credit Union regarding the

whereabouts of the Vehicle.

       42.     The Defendant failed to insure the Vehicle.

       43.     Upon information and belief, the Defendant gave the Vehicle to a third person and

refuses to turn the Vehicle over to the Credit Union.

       44.     The Defendant willfully and wrongfully transferred the Vehicle to a third person to

the detriment of the Credit Union.


                                                 5
56925 Durrly Complaint


       45.     As of the date of filing this Complaint, the Defendant has refused to turn over the

Vehicle to the Credit Union.

       46.     The Defendant knows that the Vehicle is the collateral for the Vehicle Loan that

will be discharged upon completion of the Chapter 7 bankruptcy case.


       WHEREFORE, Altra Federal Credit Union respectfully requests that this Court find the

debt owed to the Credit Union non-dischargeable pursuant to 11 U.S.C. §§523(a)(6) and enter

judgment in the amount of $21,764.54 plus interest, costs and attorneys’ fees and for further relief

as this Court deems just.

          COUNT III: CLAIM FOR RELIEF PURSUANT TO 11 U.S.C. §727(a)(2)

       47.     The Credit Union repeats paragraphs 1 through 46 as paragraph 47.

       48.     The Defendant actively seeks to conceal the Vehicle from repossession with the

intent to hinder, delay and defraud the Credit Union’s right to recover its collateral.

       49.     From May 2019 through the bankruptcy filing, the Defendant avoided the Credit

Union when it attempted to contact him regarding the location of the collateral, provided false

information, and failed to file a police report to the detriment of the Credit Union’s collateral.

       50.     As of the date of filing this Complaint, the Defendant has refused to turn over the

Vehicle to the Credit Union.

       51.     The Credit Union continues to incur costs of repossession, attorney’s fees for the

Vehicle that continues to depreciate, which has been caused by the Defendant’s failure to disclose

the correct location of the Vehicle or make arrangements for the surrender of the Vehicle.


       WHEREFORE, Altra Federal Credit Union respectfully requests that this Court enter an

order against the Defendant denying discharge and for further relief as this Court deems just.



                                                   6
56925 Durrly Complaint


        COUNT IV: CLAIM FOR RELIEF PURSUANT TO 11 U.S.C. §727(a)(4)(A)

       52.     The Credit Union repeats paragraphs 1 through 51 as paragraph 52.

       53.     On March 2, 2021, the Defendant filed a sworn Petition and Schedules with the

United States Bankruptcy Court.

       54.     The Defendant’s Schedule A/B declares that he has no ownership or equitable

interest in any vehicle.

       55.     The Defendant’s Statement of Financial Affairs declares that he has not sold or

transferred any property to anyone in the previous two years.

       56.     The Defendant failed to disclose an asset, a 1999 Infiniti Q45, which is registered

to the Defendant.

       57.     The Defendant failed to disclose another asset, a Cadillac that he had possession of

in 2020.


       WHEREFORE, Altra Federal Credit Union respectfully requests that this Court enter an

order against the Defendant denying discharge and for further relief as this Court deems just.


                                             Respectfully submitted,
                                             Altra Federal Credit Union
TRUNKETT & TRUNKETT, P.C.
20 N. Wacker Drive, Suite 1434
Chicago, IL 60606                            By:
312.324.3101                                           Caroline Hasten, One of Its Attorneys
Kerry Trunkett: 6188221
Caroline Hasten: 6316656




                                                   7
EXHIBIT A
EXHIBIT B
